DENY and Opinion Filed September 1, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00747-CV

  IN RE CHARLES STANLEY CHURCHWELL, JR., TRUSTEE OF THE
       CHRISTOPHER J. MERLO REVOCABLE TRUST, Relator

               Original Proceeding from the Probate Court No. 2
                             Dallas County, Texas
                      Trial Court Cause No. PR-03799-2

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                            Opinion by Justice Garcia
      Before the Court is relator’s August 1, 2022 Petition for Writ of Mandamus

challenging the probate court’s (1) May 10, 2022 Order Appointing Guardian ad

Litem, (2) June 10, 2022 Order Denying the Motion to Set Aside Order Appointing

Guardian ad Litem and Amended Order Appointing Guardian ad Litem and

Expanding Powers, and (3) July 15, 2022 Order Granting Motion to Compel

Statutory Accounting.

      Entitlement to mandamus relief requires relator to show that the trial court

clearly abused its discretion and that relator lacks an adequate appellate remedy. In

re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). After reviewing relator’s petition, real parties in interest’s responses,

and the record before us, we conclude that relator has failed to demonstrate

entitlement to mandamus relief. See TEX. R. APP. P. 52.8(a).

      Accordingly, we deny the petition for writ of mandamus. We also lift the

stay issued by this Court’s August 22, 2022 Order.



                                               /Dennise Garcia/
                                               DENNISE GARCIA
                                               JUSTICE



220747F.P05




                                         –2–